08-3542-cv
   Saluja v. Local 1199 United Healthcare




                      UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 29th day of January, two thousand ten.

PRESENT:
            RALPH K. WINTER,
            JOHN M. WALKER, Jr.,
            ROSEMARY S. POOLER,
                        Circuit Judges.
__________________________________________

Paul Saluja,

               Plaintiff-Appellant,

               v.                                                08-3542-cv

Local 1199 United Healthcare Workers East, SEIU,
North Shore Long Island Jewish Health System,

            Defendants-Appellees.
__________________________________________

FOR APPELLANT:                              Paul Saluja, pro se, New Hyde Park, New York.

FOR APPELLEE LOCAL 1199:                    Richard Dorn, Levy Ratner, P.C., New York, New
                                            York.

FOR APPELLEE NORTH SHORE LONG
ISLAND JEWISH HEALTH SYSTEM:  Michael Joseph Volpe and Shaffin Abdul Datoo,
                              Venable LLP, New York, New York.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Feuerstein, J.)

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant Paul Saluja, pro se, appeals the district court’s grant of summary judgment in

favor of Local 1199 United Healthcare Workers East, SEIU (“the Union”) and North Shore Long

Island Jewish Health System (“the Hospital”), dismissing Saluja’s complaint. Saluja alleges that

after he was terminated from his position as a medical technologist with the Hospital, the Union

breached its duty of fair representation to him and the Hospital breached its collective bargaining

agreement with the Union. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review a district court’s order granting summary judgment de novo and ask whether

the district court properly concluded that there was no genuine issue as to any material fact and

that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are genuine

issues of material fact, we are “required to resolve all ambiguities and draw all permissible

factual inferences in favor of the party against whom summary judgment is sought.” Terry v.

Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks omitted). However,

“conclusory statements or mere allegations [are] not sufficient to defeat a summary judgment

motion.” Davis v. State of New York, 316 F.3d 93, 100 (2d Cir. 2002).

       The district court correctly identified Saluja’s claim as a “hybrid Section 301/fair

representation claim,” referencing Section 301(a) of the Labor Relations Management Act, 29


                                                 2
U.S.C. § 185(a), which governs Saluja’s claim that the Hospital breached the collective

bargaining agreement; the Union’s duty of fair representation is implied under the National Labor

Relations Act, 29 U.S.C. § 151 et seq. See Carrion v. Enterprise Ass’n, Metal Trades Branch

Local Union 638, 227 F.3d 29, 33 (2d Cir. 2000). An employee may sue either his employer or

the Union, or both, in a hybrid Section 301/fair representation claim, but to prevail, the employee

“‘must not only show that [his] discharge was contrary to the contract, but must also carry the

burden of demonstrating breach of duty by the Union.’” Id. (quoting DelCostello v. Int’l

Brotherhood of Teamsters, 462 U.S. 151, 165 (1983)). The “indispensable predicate for such an

action is . . . a demonstration that the Union breached its duty of fair representation.” United

Parcel Service. Inc. v. Mitchell, 451 U.S. 56, 62 (1981), overruled on other grounds by

DelCostello, 462 U.S. 151. A union breaches its duty of fair representation only if it acts in a

manner that is “arbitrary, discriminatory, or in bad faith.” Vaca v. Sipes, 386 U.S. 171, 190

(1967); see also White v. White Rose Food, a Div. of DiGeorgio Corp., 237 F.3d 174, 179 (2d

Cir. 2001). If an employee establishes that the union acted in such a manner, he must then prove

a causal connection between the union’s conduct and his injuries. See White, 237 F.3d at 179.

       Here, Saluja failed to establish that the Union breached its duty of fair representation, as

he provided only conclusory allegations that the Union did not adequately investigate his

grievances or acted arbitrarily in choosing not to pursue arbitration when his grievances were

denied. Such conclusory allegations are insufficient to withstand summary judgment. See Davis,

316 F.3d at 100. Because Saluja failed to establish that the Union’s conduct was arbitrary,

discriminatory, or in bad faith, the district court appropriately did not consider whether the

Union’s conduct caused his injuries, or whether the Hospital breached the collective bargaining


                                                 3
agreement. See Mitchell, 451 U.S. at 62.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.


                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              4